Citation Nr: 0620202	
Decision Date: 07/12/06    Archive Date: 07/21/06

DOCKET NO.  01-07 093A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether the November 4, 1960, rating decision denying service 
connection for retinal degeneration should be revised or 
reversed based on clear and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney


ATTORNEY FOR THE BOARD

T. Douglas, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1959 to October 1960.  

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (hereinafter "the Court") on January 18, 
2006, which vacated an April 2005 Board decision and remanded 
the case for additional development.  The issue initially 
arose from a decision by the Boston, Massachusetts, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  An unappealed decision, dated November 4, 1960, denied a 
claim of entitlement to service connection for bilateral 
retinal degeneration.

2.  The record does not establish that any of the correct 
facts, as they were known at the time, were not before the RO 
on November 4, 1960, or that the RO incorrectly applied the 
statutory or regulatory provisions at the time such that the 
outcome of the claim would have been manifestly different but 
for the error.


CONCLUSION OF LAW

The November 4, 1960, decision to deny service connection for 
a retinal degeneration was not clearly and unmistakably 
erroneous and is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 3.105(a) (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), (West 2002) is not applicable 
to claims alleging clear and unmistakable error.  Livesay v. 
Principi, 15 Vet. App. 165 (2001); see also Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001) (holding that the VCAA does 
not affect matters on appeal when the issue is limited to 
statutory interpretation).  

CUE Claim - Relevant Laws and Regulations

A previous RO determination that was final and binding will 
be accepted as correct in the absence of CUE.  Where evidence 
establishes such error, the prior decision will be reversed 
or amended.  See 38 C.F.R. § 3.105(a) (2005).  The essence of 
a claim of CUE is that it is a collateral attack on an 
otherwise final rating decision by a VA Regional Office.  
Smith v. Brown, 35 F. 3d 1516, 1527 (Fed. Cir. 1994).  As 
such, there is a presumption of validity which attaches to 
that final decision, and when such a decision is collaterally 
attacked, the presumption becomes even stronger.  See Fugo v. 
Brown, 6 Vet. App. 40, 44 (1993).  Therefore, a claimant who 
seeks to obtain retroactive benefits based on CUE has a much 
heavier burden than that placed upon a claimant who seeks to 
establish prospective entitlement to VA benefits.  See Akins 
v. Derwinski, 1 Vet. App. 228, 231 (1991); see also Berger v. 
Brown, 10 Vet. App. 166, 169 (1997) (recognizing a claimant's 
"extra-heavy burden" of persuasion before the Court in a 
claim of CUE).

In asserting a claim of CUE, the claimant must show that: (1) 
either the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be 
"undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made;" and (3) a determination that there was CUE 
must be based on the record and law that existed at the time 
of the prior adjudication in question.  Damrel v. Brown, 6 
Vet. App. 242, 245 (1994), quoting Russell v. Principi, 3 
Vet. App. 310, 313-314 (1992) (en banc).

The Court has further elaborated that CUE is a very specific 
and rare kind of error of fact or law that compels the 
conclusion, without doubt, that but for the error, the result 
would have been manifestly different.  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  Final decisions are accorded a 
presumption of validity, and to simply claim CUE on the basis 
that a previous adjudication had improperly weighed and 
evaluated evidence can never rise to the stringent definition 
of CUE.  Luallen v. Brown, 8 Vet. App. 92, 94 (1996); Fugo, 6 
Vet. App. at 44 (citing Russell, 3 Vet. App. at 314).  
Similarly, broad brush allegations of "failure to follow the 
regulations" or 'failure to give due process," or any other 
general, nonspecific claim of error cannot constitute a valid 
claim of clear and unmistakable error.  Id.  Additionally, 
the Court held that VA's breach of its duty to assist cannot 
form a basis for a claim of clear and unmistakable error.  
Caffrey v. Brown, 6 Vet. App. 377, 382 (1994).

Factual Background

At the time of the November 1960 rating action, the evidence 
of record consisted of service medical records which showed 
that on August 19, 1959, the enlistment physical examination 
recorded the veteran's visual acuity as 20/400 bilaterally, 
corrected to 20/40 on the right and 20/20 on the left.  There 
was no reference to any eye disorder or symptoms.  In 
December 1959, the veteran was admitted for medical 
observation for possible congenital lues, associated with 
difficulty with night vision and side blindness.  About two 
months prior to admission he had developed some burning in 
his eyes and examination revealed pigmentary degeneration of 
the retina.  In February and March of 1960, the veteran was 
evaluated for continued trouble with his vision.  He was 
later referred for admission for additional evaluation.

During hospitalization in March 1960, at a US Army Hospital 
in Heidelberg, Germany, the veteran gave a history of 
difficulty seeing at night since birth.  He stated that he 
always had trouble seeing but did not get his first pair of 
glasses until two months prior to service entry.  Because of 
night blindness during basic training he was referred for 
diagnosis.  Initially, he was thought to have congenital lues 
and was given a course of penicillin.  The veteran reported 
that he could not do guard duty at night, could not see well 
in the daytime and had no side vision.  He thought his vision 
had worsened over the past 6 months.  Vision in each eye was 
20/ 400 without glasses, corrected to 20/60 in right eye and 
20/40 in the left.  The diagnosis was bilateral retinal 
degeneration, bilateral retinitis pigmentosa and bilateral 
choroideremia, all of which existed prior to service.  The 
examiner noted that the veteran barely met visual 
requirements for retention on active duty and was considered 
a hazard to service.  He was referred to the medical board 
for evacuation to the US.

In April 1960, the veteran was transferred to the US Naval 
Hospital in Chelsea, Massachusetts.  It was noted that he had 
been in service for seven months and first noticed a decrease 
in his visual acuity about two months prior to active duty.  
Since he could remember, he had always had trouble seeing at 
night.  He passed the vision examination given for enlistment 
and did not report the loss of visual acuity that he had 
noticed.  He also failed to report history of night blindness 
for many years, which was observed by his officers during 
basic training.  Further deterioration of visual acuity 
occurred and while attempting to improve it with new glasses, 
a retinal disorder was found.  Examination of the veteran's 
vision in April 1960 revealed that visual acuity, corrected, 
was 20/70 on the right and 20/50 on the left.  The examiner 
noted that the veteran's nearly normal vessels, essentially 
full arterioles, the irregular pattern of the migrated 
pigment and lack of family history made it atypical of 
classical retinitis pigmentosa, although it fell in the 
primarily degeneration or tapeto-retinal degenerations.  
However, its precise classification was less important that 
its general nature.  The examiner also concluded that this 
was a preexisting condition that had not been aggravated by 
military service.  On May 9, 1960, the veteran was 
transferred to the US Army Hospital at Fort Devens in 
Massachusetts pending final results from the Physical 
Evaluation Board (PEB).

Meanwhile, the Medical Board at Fort Devens, noted the 
diagnosis of retinal degeneration, which was considered 
disabling and incapacitating for further military service.  
In July 1960, the veteran's documented history of visual 
acuity and visual fields during service was reviewed.  His 
most recent his visual acuity was 15/400 bilaterally, 
corrected to 20/80 in the right eye and 20/60 in the left.  A 
July 1960 preliminary determination by the Medical Board 
found the veteran's preexisting retinal degeneration had been 
aggravated by military service.  The Medical Board 
recommended further evaluation by the PEB.

In September 1960, the PEB made a final determination that 
the veteran's preexisting retinal degeneration had not been 
service aggravated.  The most recent entry dated October 10, 
1960, signed by the attending physician, noted a final 
determination of disability existing prior to service and not 
aggravated by service.

Based on the evidence as outlined above, the RO determined in 
November 1960 that service connection was not warranted. The 
RO found that the condition for which the veteran was 
separated from service was congenital in nature and not a 
ratable disability.  It was also noted that there was no 
evidence of any intercurrent disease or trauma of the eyes.

No additional post-service medical records were obtained and 
associated with the claims folder until the late 1970s.  At 
that time the veteran filed a claim to reopen the issue of 
service connection for the claimed disability.  In support, 
he submitted additional medical evidence regarding his eye 
condition.  The claim was subsequently denied by the RO on 
the basis that the evidence was not considered new and 
material.  A February 2000 VA examination report provided a 
diagnosis of bilateral choroideremia, but when asked by the 
veteran for comment the examiner noted choroideremia was a 
hereditary disease and that he had no knowledge of any 
circumstance which in the military might influence this 
progressive disease.

In May 2000, the veteran submitted a request to reverse or 
revise the November 1960 rating decision.  He stated his 
belief that the November 1960 rating decision that denied 
service connection for retinitis pigmentosa was clearly and 
unmistakably erroneous because the evidence before the RO at 
that time supported a grant of service connection.  
Specifically, he noted that bilateral retinal degeneration 
was not noted on his entrance examination and that it was 
first manifested during active duty.  He also claimed that he 
had clearly been separated due to a service aggravated eye 
disorder.  In subsequent statements he reiterated his claim 
that service medical records showed his retinitis pigmentosa 
had been aggravated by active service.

In its January 2006 order the Court, in essence, found an 
April 2005 Board decision denying CUE in the November 1960 
rating decision failed to articulate adequate reasons and 
bases for the decision.  It was noted that the veteran's eye 
condition was a disease, potentially service connectable, and 
that further discussion was required as to the matter of CUE 
in the November 1960 rating decision.  In support of this 
issue citations were made to the case law of Monroe v. Brown, 
4 Vet. App. 513 (1993), and VA Office of General Counsel 
percent opinion VAOGCPREC 82-90 (Jul. 18, 1990).  It was also 
noted that the Board should address on remand whether the 
November 1960 rating decision contained CUE in not properly 
applying the presumptions of soundness and/or aggravation.

Analysis

Initially, in response to the Court's January 2006 order the 
Board notes that it is unclear the extent to which any 
substantive law arising from the Monroe decision or VAOGCPREC 
82-90 may be applied in the present matter on appeal.  The 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held the new interpretation of a 
statute can only retroactively effect decisions still open on 
direct review, not those decision that are final.  Disabled 
American Veterans v. Gober, 234 F.3d 682, 698 (Fed. Cir. 
2000).  

The Federal Circuit has also held that the presumption-of-
soundness interpretation articulated in Wagner v. Principi, 
370 F.3d 1089, 1096 (Fed. Cir. 2004), does not have 
retroactive application in a CUE case.  Jordan v. Nicholson, 
401 F.3d 1296, 1298-99 (Fed. Cir. 2005).  It was noted that 
the United States Supreme Court had repeatedly denied 
attempts to reopen final decisions in the face of new 
judicial pronouncements or decisions finding statutes 
unconstitutional.  Id. at 1299.  

It is significant to note that it was not until 1988 that the 
Office of General Counsel issued opinion 8-88 which provided 
that a "hereditary disease under 38 C.F.R. § 3.303(c) does 
not always rebut the presumption of soundness found in 38 
U.S.C. §§ 311 and 332."  VAOGCPREC. 8-88 (Sept. 29, 1988).  
It was not until July 1990 that the Office of General Counsel 
held that service connection may be granted for disease, but 
not defects, which are congenital, developmental, or familial 
in origin when the evidence establishes the disorder was 
incurred in or aggravated by active service.  VAOGCPREC 82-
90.

The Board further notes that RO decisions that predated the 
passage of the Veterans' Benefits Amendments of 1989, Pub. L. 
No. 101-237, 103 Stat. 2062 (1988) were not required to set 
forth the factual bases for its decisions.  See Pierce v. 
Principi, 240 F.3d 1348, 1355-56 (Fed. Cir. 2001).  In 
Pierce, the Federal Circuit held that the presumption of 
validity attached to a final RO decision issued in 1945 and, 
that in the absence of evidence to the contrary, the rating 
board is presumed to have made the requisite findings.  An RO 
failure to specifically refer to evidence of record or recite 
the standard of review in the November 1960 decision cannot 
constitute CUE.  Pierce, 240 F.3d at 1356; Eddy v. Brown, 9 
Vet. App. 52 (1996).

Under the laws and regulations in effect at the time of the 
November 1960 rating decision, service connection could be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C. § 310.  
Governing regulations also provided that constitutional or 
developmental disorders were not diseases within the meaning 
of applicable legislation providing for payment of VA 
disability compensation benefits.  38 C.F.R. § 3.303(c).

Under 38 U.S.C. § 312, every veteran was deemed to have been 
in sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrated that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.

Under 38 U.S.C. § 353, a preexisting injury or disease was 
considered to have been aggravated by active military, naval, 
or air service, where there was an increase in disability 
during active service, unless there was a specific finding 
the increase in disability was due to the natural progress of 
the disease.

The specific finding requirement that an increase in 
disability is due to the natural progress of the condition 
will be met when the available evidence of a nature generally 
acceptable as competent shows that the increase in severity 
of a disease or injury or acceleration in progress was that 
normally to be expected by reason of the inherent character 
of the condition, aside from any extraneous or contributing 
cause or influence peculiar to military service.  
Consideration will be given to the circumstances, conditions 
and hardships of service.  38 C.F.R. § 3.306(a) & (c); See 38 
U.S.C. § 353

In this case, it is claimed by and on behalf of the veteran 
that the denial of service connection in November 1960 for 
retinal degeneration constituted clear and unmistakable error 
because medical board findings clearly established that his 
retinal degeneration was aggravated by service.  It is not 
disputed that the evidence of record also included medical 
reports dated in April 1960, September 1960, and October 1960 
noting the disability existed prior to service and was not 
aggravated by service.  Instead, the veteran essentially 
argues that the RO should have given greater weight to the 
July 1960 findings demonstrating service aggravation.

With respect to the issue of whether the preexisting 
retinitis pigmentosa was aggravated during service, the Board 
notes that the veteran's visual acuity was reported to be 
20/400 upon entering service in 1959 corrected to at least 
20/40, bilaterally, and was measurably worse at the time of 
the 1960 physical examination performed in connection with 
his PEB evaluation.  The evidence clearly shows that the 
veteran's service medical care providers all considered his 
eye disorder to have existed prior to service.  The record is 
also clear that there was an increase in disability to some 
extent during service.  Therefore, the determinative issue 
for appellate review is whether based upon the evidence of 
record in November 1960 it is undebatable that this increase 
exceeded the natural progression of this disease.

Although the evidence at the time of the November 1960 rating 
decision included a July 1960 Medical Board finding that the 
veteran's retinal degeneration had been aggravated by 
service, subsequent PEB findings, presumably following a 
review of all the evidence, noted there had been no service 
aggravation.  There appears to have been no dispute among the 
veteran's service medical care providers that his visual 
acuity had, in fact, decreased during active service and that 
the underlying cause for his loss of vision was a disorder 
that existed prior to service.  While the April 1960, 
September 1960, and October 1960 medical reports do not 
specifically state that the veteran's increase in disability 
was due to the natural progress of the disease, the Board 
finds this was clearly implied by the statements that the 
disorder was not aggravated by service when deterioration of 
vision was the impetus for the medical evaluation.

Therefore, the RO's interpretation of the meaning and 
significance of the in-service findings was a reasonable 
evaluation of the evidence under the circumstances.  It may 
not be said that the evidence of record in 1960 was such to 
compel the rating agency to find that service connection 
should be granted.  To now find otherwise, the Board would, 
have to reweigh or reevaluate the evidence.  As noted above, 
a disagreement with how the RO evaluated the facts is not 
CUE.  Luallen, 8 Vet. App. at 95.

Inasmuch as the veteran has failed to establish, without 
debate, that the correct facts, as they were then known, were 
not before the RO; that the RO ignored or incorrectly applied 
the applicable statutory and regulatory provisions existing 
at the time; or that, but for any such alleged error, the 
outcome of the decision would have been different, there was 
no CUE in the RO's November 1960 rating decision.  See 
38 C.F.R. § 3.105(a); Fugo, 6 Vet. App. at 43-44; Russell, 3 
Vet. App. at 331-314.


ORDER

Clear and unmistakable error having not been committed in the 
November 4, 1960, rating decision denying service connection, 
the veteran's appeal is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


